UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND
REHABILITATIVE SERVICES
January 7, 2015
Ms. Margaret O’Sullivan Kane
Kane Education Law
1032 Grand Avenue, Suite 202
St. Paul, Minnesota 55105
Dear Ms. Kane:
This letter is in response to your correspondence addressed to Secretary Arne Duncan, United
States Department of Education (Department), requesting guidance and assistance regarding
“special education administrative hearings” in Minnesota. Upon review by Secretary Duncan's
office, your correspondence was forwarded to the Office of Special Education Programs (OSEP),
Office of Special Education and Rehabilitative Services, within the Department, for reply. We
carefully reviewed and considered all of the information that you provided.
OSEP is responsible for administering the Individuals with Disabilities Education Act (IDEA),
which provides assistance to State educational agencies (SEAs), and through SEAs, to local
educational agencies (LEAs), to help meet the unique educational needs of eligible children with
disabilities, as defined in 34 CFR §300.8 of the Federal regulations implementing Part B of
IDEA (Part B). Among the Part B provisions is one ensuring that a parent or a public agency
may file a due process complaint to request a due process hearing on any of the matters
described in 34 CFR §300.503(a)(1) and (2) relating to the identification, evaluation, or
educational placement of a child with a disability, or the provision of FAPE (free appropriate
public education) to the child, and on matters described in 34 CFR §300.532 related to discipline
procedures. The requirements for due process complaints and due process hearings are found in
34 CFR §§300.507-300.518.
In your letter you identified two issues, as follows, and asked the Department to review these
issues: (1) “Location of Administrative Hearing as [a] Jurisdictional Bar to [an] Administrative
Hearing”; and, (2) “Time Limit Restrictions on Special Education Hearings”. OSEP’s responses
and analyses follow.
Issue 1
Regarding the first issue, you state your objections to the conclusions in OSEP’s letters dated
October 4, 2010 and February 9, 2012 to Amy Goetz and Atlee Reilly. As noted in OSEP’s
letters, Minnesota State law requires that the due process hearings conducted by the State be held
in the local educational agency (LEA) responsible for the provision of FAPE to the child at the
time the hearing is conducted. See Minn. Stat. §125A.091. As OSEP further stated in the
February 9, 2012 letter, the United States Court of Appeals for the Eighth Circuit (Eighth
Circuit) has concluded that, due to this State statute, if “a student changes school districts and
does not request a due process hearing, his or her right to challenge prior educational services is
not preserved.” Thompson v. Bd. of Special Sch. Dist. No 1, 144 F.3d 574, 579 (8th Cir. 1998).
As you note, in the February 9, 2012 letter, OSEP concluded that the Minnesota statute - as
interpreted by the Eighth Circuit Court of Appeals to deny parents the right to file a due process

Page 2 – Ms. Margaret O’Sullivan Kane
complaint against an LEA that their child previously attended, provided that the violation
occurred within two years of the date when the parents file the complaint - limits the parents’
rights under the IDEA and is inconsistent with the provisions of 34 CFR §§300.507-300.518.
OSEP also believes that the section of the State Department of Education’s Notice of Procedural
Safeguards1
is . . . not consistent with the IDEA. However, decisions by the Eighth Circuit Court of
Appeals are controlling on this point in the State of Minnesota. Accordingly, since this
section of the State’s Notice of Procedural Safeguards appears to be consistent with the
Eighth Circuit precedent, this office cannot require the Minnesota State Department of
Education to amend its Notice of Procedural Safeguards or otherwise require the State to
amend its statute.
In your inquiry you cite to decisions from a number of other courts rejecting the Eighth Circuit’s
reasoning in the Thompson decision. However, as you are aware, decisions from Federal
appellate and district courts outside of the Eighth Circuit are not binding on Minnesota. Further,
we have conducted research on Eighth Circuit and Supreme Court decisions issued since our
February 9, 2012 letter to Amy Goetz and Atlee Riley, and have not identified any controlling
decisions overruling the holding in Thompson. Therefore, OSEP finds no basis to alter our
position on this matter.
You also call our attention to two prior OSEP letters to former New Jersey Commissioner of
Education William L. Librera, dated May 26, 2004 and December 20, 2004. In those letters,
OSEP required New Jersey to change a provision of a contractual arrangement that would have
precluded parents whose children were publicly-placed in certain New York State school
districts from using New Jersey’s due process procedures. These letters are examples of
situations where OSEP has required a State to take specific actions when OSEP determined that
the State’s laws or policies were inconsistent with Part B where there was no controlling case
law covering New Jersey’s procedures. This situation is different from the one in Minnesota,
however, where there is controlling case law. Therefore, the situation prompting OSEP’s
responses to former Commissioner Librera is easily distinguishable from the circumstances
giving rise to your inquiry and the prior inquiries from Amy Goetz and Atlee Riley.
We do note, however, that under IDEA Section 615(l), children with disabilities and their parents
are not restricted or limited in the rights, procedures and remedies available under the
Constitution, the Americans with Disabilities Act of 1990 (ADA), title V of the Rehabilitation
Act of 1973 (Section 504), or other Federal laws protecting the rights of children with
disabilities, except that IDEA’s administrative procedures must be exhausted before filing a civil
action seeking relief that is also available under the IDEA. For the students noted in your letter,
because Eighth Circuit case law denies them all relief under the IDEA by denying them a
hearing, administrative exhaustion under the IDEA would not be required. Therefore, if timely,

1

Minnesota’s Procedural Safeguards Notice provides in relevant part:
Loss of Right to a Due Process Hearing
NOTE: Due to an interpretation of state law by the 8th Circuit Court of Appeals, if your child changes
school districts and you do not request a due process hearing before your child enrolls in a new district, you
may lose the right to have a due process hearing about any special education issues that arose in the
previous district.
http://education.state.mn.us/MDE/SchSup/ComplAssist/ProcSafe/

Page 3 – Ms. Margaret O’Sullivan Kane
these students and their parents may be able to file a civil action seeking appropriate relief under
the above-referenced Federal laws and the Constitution.2
ISSUE 2
The second issue identified in your letter relates to a “best practice” suggested by Minnesota’s
Office of Administrative Hearings, which states that, “[i]n all but exceptional circumstances,
evidentiary hearings should be concluded within three hearing days of six hours each.” You
described in your letter a hearing during which the Administrative Law Judge (the impartial
hearing officer) informed participants in advance of the hearing and at regular intervals
throughout the hearing that each party would be granted nine hours of hearing time to present
testimony and conduct cross-examination. You allege that the effect of the time limitation to
eighteen hours (total) was that parents were deprived of the opportunity to present testimony in
support of their claims and counsel was not permitted to cross-examine any of the other party’s
witnesses.
Any party to a hearing conducted pursuant to 34 CFR §§300.507-300.513 or §§300.530-300.534
has the right to present evidence and confront, cross-examine, and compel the attendance of
witnesses. 34 CFR §300.512(a)(2). The SEA is responsible for ensuring that impartial due
process hearings are conducted in a manner that is consistent with these requirements. 34 CFR
§§300.121 and 300.149. The IDEA is silent on procedures related to the timing for presentation
of evidence and regarding confrontation, cross-examination, and compelling the attendance of
witnesses in a due process hearing. In general, hearing officers have authority to determine
procedural matters not specifically addressed in Part B and its implementing regulations,
consistent with a party’s enumerated rights and general due process requirements. States also
have some flexibility in establishing rules for conducting due process hearings, as long as the
State’s rules are consistent with Part B and the requirements of due process.
We note that the guideline you cite appears, on its face, to be consistent with the requirements of
Part B because it permits a hearing officer to extend the 18-hour time limitation for evidentiary
hearings under exceptional circumstances. Further, if a party to a hearing believes that their
hearing rights have been violated, the party has the right to appeal the decision to court.
Minnesota implements the IDEA through a one-tier due process system. This means that an
aggrieved party has the right to bring a civil action with respect to the due process hearing
complaint brought under §§300.507 through 300.513 or §§300.530 through 300.534, in a State
court of competent jurisdiction or in a district court of the United States. 34 CFR §300.516(a).
On appeal, IDEA, section 615(h)(2)(C) and 34 CFR §300.516(c) provide that the court shall
receive the records of the administrative proceedings, shall hear additional evidence at the
request of a party, and basing its decision on the preponderance of the evidence, shall grant such
relief as the court determines is appropriate. Therefore, in the situation that you describe in your
letter, an appropriate course of action would be to appeal the matter to a court, challenging the
hearing officer’s decision that allegedly limited the parent’s ability to present evidence and
cross-examine witnesses because it was inconsistent with the IDEA’s due process protections.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.

2

For a discussion of the federal government's view of exhaustion, generally, see United States' Brief as Amicus
Curiae in Payne v. Peninsula Sch. District, (9th Cir. 2011), available at
http://www.justice.gov/crt/about/app/briefs/paynebr.pdf.

Page 4 – Ms. Margaret O’Sullivan Kane
Thank you for sharing your concerns with Secretary Duncan. If this Office can be of any further
assistance regarding this matter, or in the future, please feel free to contact Susan Murray,
OSEP’s Minnesota Part B State contact, at (202) 245-8247.
Sincerely,
/s/ Melody Musgrove
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc:

Dr. Barbara Troolin, Minnesota Department of Education

